Citation Nr: 1516832	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-21 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for scars. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 2005 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim of service connection for scars and assigned a non-compensable rating, effective from September 13, 2009, the day after the Veteran left service. 

This appeal was processed using the Virtual VA / VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

The Veteran's scars on his left knee, as residual of his left knee surgery, are shown to be linear, 12 cm x .5 cm in total area, and painful with occasional bleeding. However, the condition covers less than 5 percent of exposed or total body mass, and has not caused any functional limitations or disfigurement. 


CONCLUSION OF LAW

Resolving all benefit of the doubt in favor of the Veteran, the criteria for an initial compensable rating of 10 percent, for a left knee scar, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (DC) 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating - Scars

The Veteran contends that his scar on his left knee is manifested by symptoms more severe than that represented by his current non-compensable rating. Specifically, he contends that his scar is painful and bleeds. A close review of the Veteran's claims file reveals that the Veteran has been consistent in asserting that the scar on his left knee causes him pain, and that the scar often adheres to the tissue below and tears when bumped, causing bleeding. The Board finds that the Veteran's contentions regarding his condition put the evidence of record at least in relative equipoise. Therefore, in finding all reasonable doubt in favor of the Veteran, the Veteran's claim for an initial compensable rating for his service-connected scar is granted, and rating increased to 10 percent disabling, effective from September 13, 2009. 

The Board notes that the Veteran's scar, resulting from his left knee surgery, while in service, has been evaluated as noncompensably disabling under Diagnostic Code 7805. 38 C.F.R. § 4.118, DC 7801-7805. Scars, under VA Diagnostic Code 7805 may be rated under the appropriate Diagnostic Code as it relates to the disabling effects of the particular scar. Id. The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. Here, the Veteran's describes a single scar on his left knee with constant pain, and some bleeding. The Board finds that Diagnostic Code 7804 best approximates the Veteran's asserted symptoms and disabling effect of the Veteran's left knee scar.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating. 38 C.F.R. § 4.118, DC 7804. Three or four scars that are unstable or painful warrant a 20 percent rating. Id. Five or more scars that are unstable or painful warrant a 30 percent rating. Id.

The Veteran was afforded a VA Compensation and Pension (C&P) examination regarding his claimed scar on his left knee in September 2011. During the examination, the examiner noted that the Veteran did not express that his scar was painful or unstable. Indeed, the VA examiner noted that the Veteran was only concerned about the unpleasant look of the scar, especially when was at the gym. No other complaints or symptomatology was reported by the Veteran. On examination, the examiner noted a single 12 cm x 0.5 cm linear scar, on the Veteran's left knee, as a result of the Veteran's 2006 left knee surgery. No additional symptomatology was recorded, to include no evidence of disfigurement or limitation of function as a result of the scar. The examiner concluded a diagnosis of scars and disturbance of the skin. 

The Board notes that since that examination, the Veteran has contended that his scar does in fact hurt, and is actually unstable. With regards to the pain, the Veteran, in his Notice of Disagreement (NOD) noted that his scar causes him content pain. He further noted in his substantive appeal (VA Form 9), that the VA examiner was mistaken when she reported that the Veteran did not suffer pain from his scar. Specifically, the Veteran states that he must have misunderstood the question, or his response was recorded incorrectly by the examiner, and that he absolutely has experienced pain due to his scar since his surgery. 

Likewise, with regards to the unstable nature of his scar, the Veteran notes that he experiences bleeding from the scar very easily. He asserts that the scar is often attached to the tissue under it, and that the slightest bump would cause the tissue to rip and bleed. Diagnostic Code 7804 qualifies an unstable scar as that which, for any reason, loses the skin covering over the scar frequently. See 38 C.F.R. § 4.118, DC 7804, Note (1). The Board finds that the Veteran's description to fall within the contemplation of this Diagnostic Code as unstable scar. 

The Board finds that the Veteran's is credible and competent to report the observable manifestations of his scar. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Board finds that pain and bleeding are both observable manifestations that the Veteran is competent to report. He is competent, without any special medical training, experience or education to report that he is bleeding from his scar, and/or that he is experiencing additional pain from the scar. The Veteran has also consistently reported that his scar has been painful. Accordingly, the Board finds him competent and credible to report such conditions. 

As noted above, a 10 percent rating under Diagnostic Code 7804 is warranted when one or two scars are painful or unstable. See 38 C.F.R. § 4.118, DC 7804. The Board finds that both symptoms described by the Veteran constitutes as those symptoms contemplated by the 10 percent rating, and in resolving all benefit of the doubt in favor the Veteran, that the Veteran's left knee scar warrants a 10 percent rating under Diagnostic Code 7804. 

The Board finds that the evidence of record is at least in equipoise regarding whether the Veteran's left knee scar is painful or unstable. While the September 2011 C&P examination reports that the Veteran did not complain of or report pain, the Veteran has adamantly asserted that he in-fact experiences such pain and that the examiner misunderstood when she conducted his examination. See VA Form 9, May 9, 2013. The Veteran has also continuously asserted that his scar is also unstable; stating that the tissue under/around the scar would often tear when bumped and is very fragile. The Board notes that the September 2011 C&P examination is silent regarding this symptom, as the examiner failed to complete this section of the examination report. Therefore, the Board finds both the VA examination and the Veteran's lay statements equally probative, and the evidence of record to be at least in equipoise regarding the Veteran's left knee scar. Accordingly, resolving all benefit of the doubt in the Veteran's favor, the Veteran's condition warrants a 10 percent rating, but not higher, for his scar.

The Board notes that a higher rating is not warranted under the applicable Diagnostic Code. Under Diagnostic Code 7804, a 20 percent rating is only warranted when there are more than 2 scars, which are painful or unstable.  See 38 C.F.R. § 4.118, DC 7804. Here, the Veteran only alleges, and the record only shows one scar on the Veteran's left knee. Therefore, any rating in excess of 10 percent is not warranted under this Diagnostic Code. 

Likewise, Diagnostic Codes 7800, 7801 and 7802, does not yield a higher rating as they are inapplicable. The record does not show any evidence or claim of disfigurement, nor any scars on the Veteran's head, face or neck, and no scar over 77 square centimeters. The Veteran's scar is on the Veteran's left knee and only 6 square centimeters in size (12 cm x .5 cm). See 38 C.F.R. § 4.118, DC 7800-7802. As a result, application of the remaining diagnostic codes under 38 C.F.R. § 4.71(a) for scars would not result in a rating in excess of 10 percent for the Veteran's condition. The Board finds no other Diagnostic Codes would be appropriate to evaluate the Veteran's scars. 38 C.F.R. § 4.1, 4.2; see Schafrath, 1 Vet. App. at 589.

In resolving all benefit of the doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's condition is manifested by a single left knee scar that is both painful and unstable, and therefore, warrants a 10 percent rating. Consequently, the Veteran's claim for an initial increased rating of 10 percent, but not higher, for his service-connected scar is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet.App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Other Considerations

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b). There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment, such as "marked interference" with employment over and above that which is already contemplated in the assigned schedular rating.


ORDER

Entitlement to an initial rating of 10 percent for a scar, but not higher, is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


